This case comes before the court on appellant’s appeal, filed December 18, 1978, from the order of the Indian Claims Commission, entered September 29, 1978, in its Docket No. 120 (43 Ind. Cl. Comm. 687, 745-748) dismissing plaintiffs’ (Wyandot Tribe) claim to be compensated for certain lands, having been submitted to this court on the briefs and oral argument of counsel. Upon consideration thereof,
it is ordered that the said order and decision of the Indian Claims Commission be and it is hereby affirmed.